UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X

     MICHAEL J. KNEITEL,

                               Plaintiff,
                                                                        MEMORANDUM & ORDER
                -against-
                                                                          13-CV-0090(NGG)(PK)
  HOWARD SCHAIN,


                               Defendant.
                                                         -X
NICHOLAS G. GARAUFIS, United States District Judge.

         Plaintiff Michael K. Kneitel brings this pro se action against Defendant Howard Shain, a

New York City Marshall. Plaintiff alleges that Defendant seized, vandalized, and stole from

Plaintiffs vehicle on or around April 7,2010 and asserts, pursuant to 42 U.S.C § 1983, claims of

deprivation of property, unreasonable search and seizure, and denial of due process. Defendant

moves to dismiss Plaintiffs claims under Federal Rule of Civil Procedure 12(b)(6) or,

altematively, under Rule 12(c). (Def. Mot. to Dismiss(Dkt. 44).) For the reasons explained

below. Defendant's motion is DENIED.

I.      BACKGROUND


        A.      Facts


        The following facts are drawn from Plaintiffs complaint and are assumed to be true for

the purpose of Defendant's motion to dismiss.

        On or about April 7, 2010, Defendant, acting in his capacity as a New York City

Marshall, impounded Plaintiffs car for non-payment of traffic tickets. (Compl.(Dkt. 1) at 3-5.)

When Plaintiff recovered the vehicle later that day, it had been vandalized and the stereo had

been removed from the dashboard. (Id. at 4-5.) The vehicle was recovered in a different place

from where it was parked when Defendant impounded it.(IT at 4.) When the plaintiff recovered
                                                 1
the vehicle, it was parked at an angle relative to the curb and the wheels and steering wheel were

in a straight position.(Id at 5.) Upon recovery, the vehicle's clutch pedal lock was still engaged.

(Id.) The vehicle also had factory and aftermarket alarm systems installed, as well as a passive

anti-theft system which requires a key containing a microchip to start the vehicle.(Id.) Based on

these facts. Plaintiff alleges that "the person(s) responsible for the damages had towed the

vehicle."(Id.)

       On or about April 5, 2012, Plaintiff filed an action against Defendant in Kings County

Civil Court. (Id at 5-6.) On November 15, 2012, the case was dismissed pursuant to

C.P.L.R. § 215(1), which provides a one-year statute oflimitations for certain torts. (Id at 6.)

Plaintiff filed a motion to renew or reargue, which was denied with prejudice on December 6,

2012. (Id at 7.)'

       B.        Procedural History

       On January 7, 2013, Plaintiff filed this action against Defendant Schain, Kings County

Civil Court judges Noach Dear and Harriet Thompson, and the State of New York Unified Court

System (UCS). (Id at 1.) Plaintiffs complaint sought compensatory and punitive damages, as

well as declaratory and injunctive relief. (Id at 1, 8-10.)

       Also on January 7, 2013, Plaintiff filed a motion to proceed in forma pauperis. (PI. Mot.

to Proceed In Forma Pauperis (Dkt. 3).) On January 29, 2013,the court granted Plaintiffs

motion to proceed in forma pauperis and dismissed with prejudice Plaintiffs claims against

Judges Dear and Thompson on the grounds of absolute immunity. (January 29,2013 Mem.&

Order(Dkt. 4) at 4.) On June 6, 2013, UCS filed a motion to dismiss on Eleventh Amendment

grounds,(UCS Mot. to Dismiss (Dkt. 10)), which the court granted. (January 23,2014 Mem.&

Order (Dkt. 16) at 4-5.)
         On September 12, 2014, Magistrate Judge Viktor V. Pohorelsky issued a Report and

Recommendation("R&R")that the case be dismissed with prejudice due to PlaintifPs failure to

appear at three consecutive conferences. (R&R(Dkt. 31) at 1.) On December 5, 2014,the court

received a letter from Plaintiff explaining that his failure to appear was due to a temporary

inability to receive mail at his address of record. (Letter from PI.(Dkt. 32) at 2.) Plaintiff

further requested that the court overrule Judge Pohorelsky's R&R. (Id.) On December 1, 2015,

the court granted Plaintiffs request and overruled the R&R. (December 1, 2015 Order (Dkt. 33)

at 2.)

         On February 3, 2016, Defendant answered the complaint. (Answer(Dkt. 34).) After

several conferences. Defendant filed the present motion to dismiss on November 11, 2018. (Def.

Mot. to Dismiss (Dkt. 44).) Defendant seeks to dismiss the complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6), or, alternatively. Rule 12(c). (Id.)

II.      LEGAL STANDARD


         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiffs

complaint. Patane v. Clark. 508 F.3d 106, 112-13 (2d Cir. 2007). When deciding a motion

pursuant to Rule 12(b)(6), the court must "constru[e] the complaint liberally, aecept[] all factual

allegations in the complaint as true, and draw[] all reasonable inferences in the plaintiffs favor."

Grullon v. City of New Haven. 720 F.3d 133, 139(2d Cir. 2013)(quoting Chase Group Alliance

LLC V. Citv of New York Department of Finance, 620 F.3d 146, 150(2d Cir.2010)). "In

determining the adequacy ofthe complaint, the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint relies and which are integral to the complaint." Subaru

Distribs. Corp. v. Subaru of Am.. Inc.. 425 F.3d 119, 122(2d Cir. 2005). Motions pursuant to
 Rule 12(c) are decided under the same standard as is applicable to motions pursuant to Rule

 12(b)(6). L-7 Designs. Inc. v. Old Navy. LLC,647 F.3d 419, 429(2d Cir. 2011).

          A pro se Plainitff is "entitled to special solicitude," and the court reads "his pleadings 'to

 raise the strongest arguments that they suggest.'" Fowlkes v. Ironworkers Local 40, 790 F.3d

 378, 387(2d Cir. 2015)(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477(2d Cir.

 2006)). "[DJismissal of a pro se claim as insufficiently pleaded is appropriate only in the most

 unsustainable of cases." Boykin v. KeyCorp, 521 F.3d 202, 216(2d Cir. 2008). Despite this

 special solicitude, a pro se complaint must still allege "sufficient factual matter, accepted as true,

to 'state a claim to relief that is plausible on its face'" in order to survive a motion to dismiss

 under Rule 12(b)(6). Ashcroft v. Iqbah 556 U.S. 662,678 (2009)fquoting Bell Atl. Corp. v.

 Twombly,550 U.S. 544, 570 (2007)). "The plausibility standard is not akin to a probability

requirement, but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Id. "Threadbare recitals ofthe elements of a cause of action, supported by mere conclusory

 statements, do not suffice." W.

III.     DISCUSSION


          Defendant advances only two arguments in support of his motion to dismiss Plaintiffs

claims. First, Defendant argues Plaintiffs claims are barred by the doctrine of claim preclusion.

 Second, he argues that Plaintiffs claims are time barred. ^ For the reasons explained below, both

of Defendant's arguments are unavailing.



'Defendant's Memorandum in Support also includes a one-paragraph argument that Plaintiffs claim is barred by
the Rooker-Feldman doctrine. (Mem. in Support of Def. Mot. to Dismiss(Dkt. 44-1) at 8-9.) However, Rooker-
Feldman operates to bar suits where a plaintiff"complains ofinjury from a state-courtjudgment." Sung Cho v. City
 of New York. 910 F.3d 639,646(2d Cir. 2018)(quoting Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85
(2d Cir. 2005)). A federal lawsuit against a third party may run afoul of Rooker-Feldman when "the third party's
 actions are produced by a state-courtjudgment and not simply ratified, acquiesced in, or left unpunished by it." Id,
 Here, as Defendant has not asserted that he was complying with a court order when he purportedly seized and
 vandalized Plaintiffs car. Plaintiffs claim against Defendant does not complain of an injury produced by a state-
 court decision. Therefore, Rooker-Feldman is inapplicable.
        A.      Claim Preclusion


        Claim preclusion, historically known as res judicata, has three elements. A party

asserting claim preclusion must show: "(i) an earlier action [that] resulted in an adjudication on

the merits; (ii) that [the] earlier action involved the same counterparty or those in privity with

them; and (iii) [that] the claim sought to be precluded was raised, or could have been raised, in

that earlier action." Marcel Fashions Grp.. Inc. v. Luckv Brand Dungarees. Inc., 898 F.3d 232,

237(2d Cir. 2018), cert, granted, 139 S. Ct. 2777(2019): see also TechnoMarine SA v.

Giftports. Inc.. 758 F.3d 493,499(2d Cir. 2014)("Under the doctrine of res judicata, or claim

preclusion, a final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action." (quoting St. Pierre v. Dver.

208 F.3d 394, 399(2d Cir.2000))). A party asserting claim preclusion bears the burden of

establishing the elements of claim preclusion. Greenberg v. Bd. of Governors of Fed. Reserve

Sys.. 968 F.2d 164, 170(2d Cir. 1992): see also Taylor v. Sturgell. 553 U.S. 880, 907(2008)

(citing 18 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 4405 at 83(2d

ed. 2002)for the proposition that "a party asserting preclusion must carry the burden of

establishing all necessary elements").

       Ftere, Defendant fails to establish both that the 2012 state court litigation ended in a

disposition on the merits for claim preclusion purposes and that Plaintiff could have obtained the

relief he now seeks in that litigation.

                1.     Preclusive effect of dismissal pursuant to a shorter statute of limitations

       In determining whether a state court proceeding precludes later federal litigation,

"[fjederal courts 'must give to a state-courtjudgment the same preclusive effect as would be

given thatjudgment under the law ofthe State in which the judgment was rendered.'"
Cloverleaf Realty of New York. Inc. v. Town of Wawayanda, 572 F.3d 93, 95(2d Cir. 2009)

(quoting Migra v. Warren City School Dist. Bd. of Educ.. 465 U.S. 75, 81 (1983)). "[T]he

traditional rule" for claims dismissed as time-barred "is that expiration of the applicable statute

of limitations merely bars the remedy and does not extinguish the substantive right, so that

dismissal on that ground does not have claim-preclusive effect in other jurisdictions with longer,

unexpired limitations periods." Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 504

(2001). The Second Circuit concluded in Cloverleaf that New York "does not depart from the

traditional rule." ^ Cloverleaf, 572 F.3d at 95 (citing Tanges v. Heidelberg N. Am., Inc., 710

N.E.2d 250,253(N.Y. 1999)("The expiration ofthe time period prescribed in a Statute of

Limitations does not extinguish the underlying right, hut merely bars the remedy.")). Therefore,

the "dismissal of a claim solely for lack oftimeliness in a New York state court does not

preclude the same claim from being brought in another jurisdiction with a longer statute of

limitations, including a federal court exercising its federal question jurisdiction." Id. at 96.

         Here,the earlier litigation between the parties in civil court was dismissed pursuant only

to a there-goveming one-year statute oflimitations. (Dkt. 44-5 at 3, 5). This dismissal "bar[red]

[Plaintiffs] remedy" in state court, but it did not "extinguish [his] underlying right." Tanges,

710 N.E.2d at 253. Plaintiff now seeks to vindicate his rights under 42 U.S.C. § 1983, and

"[s]ection 1983 actions filed in New York are ... subject to a three-year statute of limitations."

Hogan v. Fischer, 738 F.3d 509, 517(2d Cir. 2013); see also Okure v. Owens, 816 F.2d 45,47



^ Two years after Cloverleaf. the Second Circuit expressed some doubt as to Cloverleafs holding that a dismissal of
a state court action on statute of limitations grounds does not have "interjurisdictional preclusive force." Joseph v.
Athanasopoulos. 648 F.3d 58, 64-67(2d Cir. 2011), certified question accepted. 954 N.E.2d 1168 (N.Y. 2011),
denied on reconsideration. 967 N.E.2d 694(N.Y. 2012). The Joseph court sought clarification fi-om the New York
Court of Appeals, but the Court of Appeals declined to accept the certified question. Joseph v. Athanasopoulos. 967
N.E.2d 694(N.Y. 2012). The Second Circuit subsequently dismissed the appeal. Joseph v. Athanasopoulos, 478 F.
App'x 701 (2d Cir. 2012). Therefore, Cloverleafs holding is still binding on this court.
(2d Cir. 1987)("[T]he proper limitation to apply to all section 1983 claims in New York is three

years."), affd, 488 U.S. 235 (1989). Plaintiff filed his complaint within § 1983's three-year

statute oflimitations. (See Compl.(Dkt. 1) at 1, 4-5.) Because Plaintiffs state court action was

dismissed "solely for lack of timeliness," under a shorter limitations period than applicable here,

that dismissal does not preclude his timely § 1983 claim. Cloverleaf, 572 F.3d at 96.

                2.       Preclusive effect of litigation in a forum of limited jurisdiction

        To show that a current claim could have been litigated in a prior action, and thereby

satisfy the third element of claim preclusion, the party asserting claim preclusion must show both

that the initial forum had jurisdiction to hear and decide the current claim and the power to award

the full relief the plaintiff seeks.    Computer Assocs. Int'l. Inc. v. Altai, Inc., 126 F.3d 365,

370(2d Cir. 1997)("[WJhere a second action arises from some ofthe same factual

circumstances that gave rise to a prior action, res judicata is inapplicable if formal jurisdictional

or statutory barriers precluded the plaintifffrom asserting its claims in the first action."); Burgos

V. Hopkins, 14 F.3d 787, 790(2d Cir. 1994)("[Claim preclusion] will not apply, however, where

'the initial forum did not have the power to award the full measure of relief sought in the later

litigation.'"(quoting Davidson v. Capuano. 792 F.2d 275,278(2d Cir.1986))); accord Reed v.

Friedman Mgt. Corp., 541 F. App'x 40,41 (2d Cir. 2013)(summary order).

        Here, Defendant fails to show that Plaintiffs § 1983 claim could have been brought in

the earlier litigation between the parties. Defendant's entire argument fpr the third element of

claim preclusion comprises one sentence: "Lastly, while not perhaps artfully drafted the

Plaintiffs State Court proceeding, by the Plaintiffs own concession here evolves from the same

if not identical, set offacts." (Mem. in Support of Def. Mot. to Dismiss("Mem.")(Dkt. 44-1) at

7.) Defendant is correct that the party asserting preclusion must show that the subsequent claim


                                                   7
arises from the same "nucleus of operative fact" as the prior claim, Waldman v. Vill. of Kiryas

Joel 207 F.3d 105, 108 (2d Cir. 2000)(quoting Interoceanica Corp. v. Sound Pilots. Inc., 107

F.3d 86, 90(2d Cir.1997)), but this showing is not in and of itself sufficient to establish claim

preclusion. The asserting party must also show that subsequent claim "was raised, or could have

been raised, in that earlier action." Marcel Fashions. 898 F.3d at 237. Claim preclusion does not

operate to bar a claim where "formal jurisdictional or statutory barriers" prevented the claim

from being heard in the earlier proceeding. Computer Assocs. Int'h Inc., 126 F.3d at 370.

       "The Civil Court of the City of New York is a court of limited jurisdiction." Bury v.

Cigna Healthcare of New York. Inc.. 254 A.D.2d 229,229(N.Y. App. Div. 1998); see also

Chase Grp. All. LLC v. City of New York Dep't of Fin.. No. 09-cv-3105(WHP),2009 WL

1619905, at *2(S.D.N.Y. May 27, 2009)(fmding that a civil court action "does not afford

Plaintiffs an adequate opportunity for review oftheir constitutional claims"), affd on other

grounds, 620 F.3d 146(2d Cir. 2010). Specifically, the Civil Court only has the power to issue

declaratory judgments with respect to a "controversy involving the obligation of an insurer to

indemnify or defend a defendant" or "actions commenced by a party aggrieved by an arbitration

award." N.Y. City Civ. Ct. Act § 212-a; see also Bury,254 A.D.2d at 229.

       Here, Plaintiff seeks, inter alia, a declaratory judgment that Defendant violated his rights

under the Fourth and Fourteenth Amendments to the Constitution.(Compl. at 11.) The Kings

County Civil Court does not have the power to grant this relief. Because the Civil Court does

not "have the power to award the full measure of relief sought" in this case, Burgos v. Hopkins,

14 F.3d at 790, Plaintiffs state court action against Defendant does not preclude him from

seeking the full relief available to him in this court.
                  3.       Conclusion


         Because Defendant failed to carry his burden of establishing the first and third elements

of claim preclusion, Plaintiff is not precluded from bringing this lawsuit against Defendant.

         B.       Statute of Limitations


         Defendant's argument that Plaintiffs claim is time barred is similarly unpersuasive. The

Supreme Court held in Okure that § 1983 actions are govemed by the "general or residual statue

[of limitations] for personal injury actions." Okure. 488 U.S. at 250. In so holding, the Court

rejected the argument that Defendant now advances: that the one-year statute of limitations in

C.P.L.R § 215 should be applied to claims brought under § 1983.^ Okure, 488 U.S. at 243-44.

Since Okure,the Second Circuit has routinely held that § 1983 actions brought in New York are

govemed by the three-year, general personal injury statute of limitations provided by C.P.L.R. §

214(5). See, e.g.. Pearl v. Citv of Long Beach, 296 F.3d 76, 79(2d Cir. 2002); see also Hogan,

738 F.3d at 517 ("Section 1983 actions filed in New York are ... subject to a three-year statute

of limitations.").

         Here, Plaintiff filed his complaint on January 7, 2013 seeking relieffor Defendant's

conduct on or about April 7, 2010. Because the complaint was filed within the three-year statute

of limitations for § 1983 claims. Defendant's argument that Plaintiffs claims are time-barred is

unavailing.




^ In Okure. the Supreme Court specifically considered C.P.L.R. § 215(3), which provides a one-year statute of
limitations for eight intentional torts. Okure. 488 U.S. at 243. The Court's reasoning is equally applicable to
§ 215(1), on which Defendant relies.
IV.   CONCLUSION

      For the reasons stated above. Defendants motion to dismiss is DENIED.



      SO ORDERED.



Dated: Brooklyn, New York
                                                   S/ Nicholas G. Garaufis
                                                                         AC7


                                                                ICHOLAS G. GARAUFI
       August y,2019                                          United States District Judge




                                          10
